DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated August 18, 2021 in response to a non-final office action.  Claims 1, 6, 13-14, and 16 have been amended.  Claims 1-20 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claim 16 to obviate the previous objection to claim 16.  The previous objection to the said claims is hereby withdrawn.
  Applicant's amendment to claim 13 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation, “context information for the TCP session including at least one sequence number …” (Emphasis added).  It is unclear what is the purpose and usage of the sequence number with respect to the claim.  For example, the sequence number could be interpreted as a mechanism for use in packet segmentation and re-assembly.  For purposes of examination, the Examiner has interpreted the limitation to read that the sequence number is used for synchronize-acknowledge ("SYN-ACK") purposes, as recited the specification in ¶ [0030].

Regarding claims 8-10 and 15-17, the claims recite the limitation, “sequence number …” (Emphasis added).  It is unclear what is the purpose and usage of the sequence number with respect to the claim.  For example, the sequence number could be interpreted as a mechanism for use in packet segmentation and re-assembly.  For purposes of examination, the Examiner has interpreted the limitation to read that the sequence number is used for synchronize-acknowledge ("SYN-ACK") purposes, as recited the specification in ¶ [0030].

Regarding claim 1, the claim recites the limitations, “one or more flow managers …” and “the plurality of flow managers …” (Emphases added).  It is unclear if the “one or more” and “the plurality of” refer to the same set of flow managers.  For purposes of examination, the Examiner has interpreted the “one or more” and “the plurality of” refer to the same set of flow managers.

Regarding claim 1, the claim recites the limitations, “a/the data packet”, “the network packet”, and “the received data packet” (emphases added).  It is unclear if the above are referring to same “packet”.  For purposes of examination, the Examiner has interpreted the references are to the same packet.

Regarding claim 6, the claim recites the limitations, “the network packet”, and “the data packet” (emphases added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitations to read:  “a network packet”, and “the network packet” (emphases added), respectively.  

Regarding claims 6 and 14, unlike independent claim 1, there are missing steps for 1) implementing the flow managers and 2) routing the received data packet to the flow manager.  

Regarding claims 14 and 20, the claims recite the limitations, “the network packet”, and “the received packet” (emphases added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitations to read:  “a received network packet”, and “the received network packet” (emphases added), respectively.  

Regarding claim 14, unlike independent claims 1 and 6, there is a missing step to transmit to the selected endpoint system the received network packet.  

Regarding claims 2-5, 7-13, and 15-20, claims 2-5 each depend on independent claim 1, claims 7-13 each depend on independent claim 6, and claims 15-20 each depend on independent claim 14, and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416